Case 4:17-cr-00208-WTM-CLR Document 806 Filed 08/03/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

UNITED STATES OF AMERICA,
We CASE NO. CR417-208

RON BERNARD ALLEN,

Defendant.

~—_ SS aso a ss

 

ORDER

Before the Court is the Government’s Motion for
Clarification. (Doc. 802.) In its motion, the Government requests
clarification of the Court’s order denying Defendant Ron Bernard
Allen’s Motion for Compassionate Release. (Td. at 1.) The
Government, in contrast to its response to Defendant’s motion for
compassionate release, now states that Defendant’s hypertension
“might” qualify as an extraordinary and compelling reason
justifying compassionate release under 18 U.S.C. § 3882 be) (1) (A)
and U.S.S.G. § 1Bl1.13. (Id. at 5.) After careful consideration of
Defendant’s motion and the Government’s motion for clarification,
the Court sees no reason to disturb its prior order. Accordingly,

the Government’s motion (Doc. 802) is DENIED.

1s 72?
SO ORDERED this == day of August 2020.

A peetaaee

WILLIAM T. MOORE, UR.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
